        Case 1:18-cv-00922-DAD-JDP Document 38 Filed 10/09/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARQUISE GRADY,                                  )   Case No.: 1:18-cv-00922-DAD-JDP (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION TO
13          v.                                            ENFORCE THE SETTLEMENT AGREEMENT,
                                                      )   WITHOUT PREJUDICE
14                                                    )
     LT. C. GUTIERREZ, et al.,
                                                      )   (ECF No. 37)
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18          On May 25, 2020, the undersigned conducted a settlement conference, and the parties reached
19   an agreement to settle the case. (ECF No. 34.)
20          On June 25, 2020, the parties submitted a stipulation for voluntary dismissal of the case, and
21   the case closed on June 26, 2020. (ECF Nos. 35, 36.)
22          On October 5, 2020, Plaintiff filed a motion to enforce the settlement agreement. (ECF No.
23   37.) Plaintiff contends that he has not received the settlement funds and has not been able to contact
24   defense counsel. (Id.)
25          Plaintiff’s motion is premature. As stated in the settlement agreement attached to Plaintiff’s
26   motion, “CDCR will make a good-faith effort to pay the settlement amount (minus any restitution
27   amounts, liens and fees) within 180 days from the date Plaintiff delivers to Defendants a signed
28   settlement agreement, a notice of voluntary dismissal with prejudice, and all of the required Payee
                                                          1
        Case 1:18-cv-00922-DAD-JDP Document 38 Filed 10/09/20 Page 2 of 2



1    Data Forms.” (ECF No. 37 at 5.) Here, it is clear that the 180 day time frame has not yet expired.

2    Therefore, Plaintiff’s motion to enforce the settlement agreement is denied, without prejudice, to

3    refiling, if necessary. The Clerk of Court shall serve a copy of this order by email on Monica

4    Anderson, Senior Assistant Attorney Genera and Lawrence Bragg, Supervising Deputy Attorney

5    General.

6
7    IT IS SO ORDERED.

8    Dated:     October 8, 2020
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
